                                           Case 5:20-mc-80107-NC Document 7 Filed 09/11/20 Page 1 of 1




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                              UNITED STATES DISTRICT COURT
                                  8                           NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         In re Ex Parte Application of Presidio, Inc.,       Case No. 20-mc-80107-NC
                                  11
                                         Applicant pursuant to 28 U.S.C. § 1782              ORDER DISMISSING CASE
Northern District of California




                                  12     Granting Leave to Obtain Discovery for
 United States District Court




                                         Use in Foreign Proceeding.
                                  13
                                  14
                                  15
                                  16         Presidio, Inc. filed an ex parte application for an order under 28 U.S.C. § 1782
                                  17   granting leave to obtain discovery for use in a foreign proceeding. Dkt. No. 1. The Court
                                  18   denied the application and granted Presidio leave to file an amended application by July
                                  19   15, 2020. Dkt. No. 6. The Court warned that if a new application was not filed by that
                                  20   date, the case would be dismissed. Id. No renewed application has been filed.
                                  21   Accordingly, the Court hereby DISMISSES this case. Presidio may file an objection to
                                  22   this dismissal, which will be determined by a District Court Judge, within 14 days.
                                  23
                                  24         IT IS SO ORDERED.
                                  25
                                  26   Dated: September 11, 2020                 _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  27                                                   United States Magistrate Judge
                                  28
